Exhibit 10.3
EXECUTION VERSION
TULSA EQUIPMENT AND THROUGHPUT AGREEMENT
     This Tulsa Equipment and Throughput Agreement is being entered into on
August 1, 2009 (this “Agreement”), by and between Holly Refining & Marketing —
Tulsa LLC, a Delaware corporation, (“Tulsa Refining”), and HEP Tulsa LLC, a
Delaware limited liability company (“HEP Tulsa”). Each of Tulsa Refining and HEP
Tulsa is individually referred to herein as a “Party” and collectively as the
“Parties.”
RECITALS:
     WHEREAS, on June 1, 2009, Tulsa Refining acquired the Tulsa Refinery,
including the Tulsa Loading Racks (each as defined below), from Sunoco, Inc.
(R&M);
     WHEREAS, on the date hereof, HEP Tulsa is acquiring the Tulsa Loading Racks
from Tulsa Refining pursuant to an Asset Purchase Agreement (the “Asset Purchase
Agreement”) and will be granted certain access and other rights with respect to
the Tulsa Loading Racks pursuant to a Facility Sites, Access and Rail Line
License Agreement;
     WHEREAS, HEP Tulsa is substantially dependent upon Tulsa Refining for the
volumes of Products (as defined below) handled at the Tulsa Loading Racks such
that a significant reduction in Tulsa Refining’s use of the Tulsa Loading Racks
would likely result in a correspondingly significant reduction in the financial
and commercial success of HEP Tulsa; and
     WHEREAS, Tulsa Refining and HEP Tulsa desire to enter into this Agreement.
     NOW, THEREFORE, the parties to this Agreement hereby agree as follows:
     Section 1. Definitions
     Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth below.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question,
excluding, in the case of Tulsa Refining, the Partnership Group Members and
excluding, in the case of HEP Tulsa, the Holly Group Members.
     “Agreement” has the meaning set forth in the introduction.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.

 



--------------------------------------------------------------------------------



 



     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between HEP Tulsa, on the one hand, and Tulsa
Refining, on the other hand, arising out of or relating to this Agreement or the
alleged breach hereof, or in any way relating to the subject matter of this
Agreement regardless of whether (a) allegedly extra-contractual in nature,
(b) sounding in contract, tort or otherwise, (c) provided for by Applicable Law
or otherwise or (d) seeking damages or any other relief, whether at law, in
equity or otherwise.
     “Asset Purchase Agreement” has the meaning set forth in the recitals.
     “Base Tariff” has the meaning set forth in Section 2(a)(ii).
     “bpd” means barrels per day.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” has the meaning set forth in Section 13(f).
     “Contract Year” means a year that commences on July 1 and ends on the last
day of June, except that the initial Contract Year shall commence on August 1,
2009.
     “Control” (including with correlative meaning, the term “controlled by”)
means, as used with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Deficiency Notice” has the meaning set forth in Section 11(a).
     “Deficiency Payment” has the meaning set forth in Section 11(a).
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, and ordinances, now or hereafter in effect, relating
to protection of the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other environmental conservation and
protection laws, each as amended from time to time.
     “Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any court or Governmental
Authority having jurisdiction while the same is in force and effect, civil
disturbances, explosions, breakage, accident to machinery, storage tanks or
lines of pipe, inability to obtain or unavoidable delay in obtaining material or
equipment, and any other causes whether of the kind herein enumerated or
otherwise not reasonably within the

2



--------------------------------------------------------------------------------



 



control of the party claiming suspension and which by the exercise of due
diligence such party is unable to prevent or overcome.
     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “Hazardous Substance” means (a) any substance that is designated, defined,
or classified as a hazardous waste, hazardous material, pollutant, contaminant,
or toxic or hazardous substance, or that is otherwise regulated under any
Environmental Law, including, without limitation, any hazardous substance as
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, and (b) petroleum, crude oil, gasoline, natural gas, fuel oil,
motor oil, waste oil, diesel fuel, jet fuel, and other refined petroleum
hydrocarbons.
     “HEP Tulsa” has the meaning set forth in the introduction.
     “Holly Group” means Holly Corporation, a Delaware corporation, and Tulsa
Refining and any Subsidiary of Tulsa Refining, treated as a single consolidated
entity.
     “Holly Group Member” means any member of the Holly Group.
     “Incentive Tariff” has the meaning set forth in Section 2(a)(ii).
     “Indemnified Party” means the party to this Agreement seeking
indemnification under Section 5.
     “Indemnifying Party” means the party to this Agreement from whom
indemnification is sought under Section 5.
     “Limited Partner” has the meaning set forth in the Partnership Agreement.
     “Minimum Revenue Commitment” has the meaning set forth in Section 2(a)(i).
     “Minimum Throughput” has the meaning set forth in Section 2(a)(ii).
     “Omnibus Agreement” means the Second Amended and Restated Omnibus
Agreement, dated as of August 1, 2009, among Holly Corporation, the Partnership
and certain of their respective subsidiaries, as amended from time-to-time.
     “PPI” has the meaning set forth in Section 2(a)(iii).
     “Partnership” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Holly Energy Partners, L.P., dated July 13, 2004, as
amended by Amendment No. 1 to the First Amended and Restated Agreement of
Limited Partnership of Holly Energy

3



--------------------------------------------------------------------------------



 



Partners, L.P., dated February 28, 2005, as amended by Amendment No. 2 to the
First Amended and Restated Agreement of Limited Partnership of Holly Energy
Partners, L.P., dated July 6, 2005, as amended by Amendment No. 3 to the First
Amended and Restated Agreement of Limited Partnership of Holly Energy Partners,
L.P., dated April 11, 2008, as such agreement is in effect on the date of this
Agreement. No amendment or modification to the Partnership Agreement subsequent
to the date of this Agreement shall be given effect for the purposes of this
Agreement unless consented to by each of the parties to this Agreement.
     “Partnership Group” means the Partnership, Holly Energy Partners —
Operating, L.P. and any Subsidiary of any such Person, treated as a single
consolidated entity.
     “Partnership Group Member” means any member of the Partnership Group.
     “Party” or “Parties” has the meaning set forth in the introduction.
     “Payment Obligations” has the meaning set forth in Section 14(a).
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Prime Rate” means the prime rate per annum announced by Union Bank, N.A.,
or if Union Bank, N.A. no longer announces a prime rate for any reason, the
prime rate per annum announced by the largest U.S. bank measured by deposits
from time to time as its base rate on corporate loans, automatically fluctuating
upward or downward with each announcement of such prime rate.
     “Products” means gasolines, diesel fuel, jet fuel, kerosene, heating oil,
distillates, transmix, liquefied petroleum gas, natural gas liquids, blend
stocks, specialty lubricants, ethanol, gas oil, naphtha, coker feed, and any
other feedstock or blendstock that may be moved across the Tulsa Loading Racks.
     “Purchase Option Agreement” means the Tulsa Purchase Option Agreement,
dated August 1, 2009, between Tulsa Refining and HEP Tulsa.
     “Refund” has the meaning set forth in Section 11(c).
     “Respondent” has the meaning set forth in Section 13(f).
     “Subsidiary” means with respect to any Person, (a) a corporation of which
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such

4



--------------------------------------------------------------------------------



 



Person, or a combination thereof, or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such Person.
     “Term” has the meaning set forth in Section 7.
     “Toxic Tort” means a claim or cause of action arising from personal injury
or property damage incurred by the plaintiff that is alleged to have been caused
by exposure to, or contamination by, Hazardous Substances that have been
released into the environment by or as a result of the actions or omissions of
the defendant.
     “Tulsa Loading Racks” means the loading racks described on Exhibit A
attached hereto, as such Exhibit may be amended or revised from time-to-time by
mutual agreement of Tulsa Refining and HEP Tulsa.
     “Tulsa Refinery” means the refinery owned by Tulsa Refining located at 1700
S. Union Avenue, Tulsa, Oklahoma 74107.
     “Tulsa Refining” has the meaning set forth in the introduction.
     Section 2. Agreement to Use Tulsa Loading Racks
     The parties intend to be strictly bound by the commercial terms set forth
in this Agreement. The principal objective of HEP Tulsa is for Tulsa Refining to
meet or exceed the 12,500 bpd minimum volume commitment as calculated on a
monthly basis.
     (a) Throughput and Rate; Minimum Revenue Commitment. During the Term and
subject to the terms and conditions of this Agreement, Tulsa Refining agrees as
follows:
          (i) Subject to Section 3, Tulsa Refining will load or unload by tanker
truck or rail car at the Tulsa Loading Racks an amount of Products in the
aggregate that will satisfy the Minimum Revenue Commitment for each contract
month. The “Minimum Revenue Commitment” shall be an amount of revenue to HEP
Tulsa for each contract month determined by multiplying the Minimum Throughput
times the Base Tariff.
          (ii) Tulsa Refining will pay HEP Tulsa a fee of $0.60 per barrel (the
“Base Tariff”), as such Base Tariff may be revised pursuant to Section 2(a)(iii)
and Schedule I attached hereto, for the first 12,500 bpd of Products calculated
on a monthly basis, or such other amount of Products that is mutually agreed
upon by the Parties pursuant to Section 3 (the “Minimum Throughput”), received
at or shipped from the Tulsa Loading Racks and a fee of $0.30 per barrel (the
“Incentive Tariff”), as such Incentive Tariff may be revised pursuant to
Section 2(a)(iii) and Schedule I attached hereto, for volumes in excess of the
Minimum Throughput received at or shipped from the Tulsa Loading Racks. No later
than 15 days after the end of each month during the Term, Tulsa Refining shall:
(A) provide HEP Tulsa with a report detailing the number of barrels of Products
received at or shipped from the Tulsa Refinery via the Tulsa Loading Racks for
that month and (B) within ten days after receiving an invoice from HEP Tulsa,
pay HEP

5



--------------------------------------------------------------------------------



 



Tulsa the payment owed pursuant to this Section 2(a)(ii) and Section 11.
Payments not received by HEP Tulsa on or prior to the applicable payment date
will accrue interest at the Prime Rate from the applicable payment date until
paid.
          (iii) Each of the Base Tariff and the Incentive Tariff shall be
adjusted on July 1 of each Contract Year by an amount equal to the upper change
in the annual change rounded to four decimal places of the Producers Price
Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the U.S.
Department of Labor, Bureaus of Labor Statistics; provided, however, that such
adjustment shall not exceed 3.0% in any Contract Year. The series ID is
WPUSOP3000 as of December 31, 2007 — located at http://www.bls.gov/data/. The
change factor shall be calculated as follows: annual PPI index (most current
year) less annual PPI index (most current year minus 1) divided by annual PPI
index (most current year minus 1). An example for year 2006 change is: [PPI
(2005) — PPI (2004)] / PPI (2004) or (155.7 — 148.5) / 148.5 or .0485 or 4.85%,
which would then be rounded down to 3.0% so as not to exceed the 3.0% cap. If
the PPI index change is negative in a given year then there will be no change in
the Base Tariff or the Incentive Tariff. If the above index is no longer
published, the Parties shall negotiate in good faith to agree on a new index
that gives comparable protection against inflation, and the same method of
adjustment for increases in the new index shall be used to calculate increases
in the Base Tariff and the Incentive Tariff. If the Parties are unable to agree,
a new index will be determined by binding arbitration in accordance with
Section 13(f), and the same method of adjustment for increases in the new index
shall be used to calculate increases in the Base Tariff and the Incentive
Tariff. To evidence the Parties agreement to each adjusted Base Tariff and
Incentive Tariff, the Parties shall execute an amended, modified, revised or
updated Schedule I and attach it to this Agreement. Such amended, modified,
revised or updated Schedule I shall be sequentially numbered (e.g. Schedule I-1,
Schedule I-2, etc.), dated and appended as an additional schedule to this
Agreement and shall replace the prior version of Schedule I in its entirety,
except as specified therein.
     (b) Operation and Maintenance of Tulsa Loading Racks.
          (i) During the Term, (1) HEP Tulsa hereby retains Tulsa Refining, and
Tulsa Refining hereby accepts such retention, to (at Tulsa Refining’s sole cost
and expense) manage, operate and maintain the Tulsa Loading Racks for and on
behalf of HEP Tulsa; (2) HEP Tulsa hereby authorizes Tulsa Refining to do and
perform any and all acts and things necessary, requisite or proper for the
efficient and safe operation, maintenance, upkeep and repair of the Tulsa
Loading Racks and to do all other things that Tulsa Refining deems necessary or
appropriate to the accomplishment of the purposes of this Agreement, so that the
Tulsa Loading Racks may be utilized to load or unload at the Tulsa Loading Racks
an average of 12,500 bpd of Products; and (3) Tulsa Refining shall manage and
direct such operation, maintenance, upkeep and repair in an efficient, safe and
economical manner and in accordance with all valid and applicable laws, rules
and regulations of governmental authorities.
          (ii) During the Term, Tulsa Refining shall maintain in effect all
material licenses, authorizations, permissions or permits of a Governmental
Authority necessary to operate the Tulsa Loading Racks.

6



--------------------------------------------------------------------------------



 



     (c) Exclusive Use; Insurance.
          (i) HEP Tulsa agrees that during the Term, Tulsa Refining and its
Affiliates shall have the exclusive right to use the Tulsa Loading Racks.
          (ii) During the Term, Tulsa Refining agrees to carry and keep in full
force and effect insurance, including, without limitation, general liability and
commercial property insurance, covering the Tulsa Loading Racks for the
protection of the Parties that is customary for businesses of their type.
          (iii) During the Term if any of the Tulsa Loading Racks are damaged or
destroyed, then Tulsa Refining shall, in its sole discretion, either (x) rebuild
or repair such damaged or destroyed Tulsa Loading Racks or (y) pay HEP Tulsa an
amount equal to the replacement cost of such damaged or destroyed Tulsa Loading
Racks. In the event the Parties are unable to agree on the replacement cost of
the Tulsa Loading Racks, the replacement cost shall be determined by binding
arbitration in accordance with Section 13(f).
     (d) Equipment Expansions and Modifications. From time-to-time the parties
may agree to expand or modify certain equipment covered by this Agreement,
including refined products loading racks and other equipment. In connection with
the expansion or modification of such equipment, the parties may agree to
certain reimbursements, increased tariff rates or other payments or may
otherwise revise the terms of this Agreement to address such projects. Attached
to this Agreement as Exhibit B is a list of current expansion or modification
projects agreed to by the parties hereto and the terms of such projects.
Exhibit B may be amended, modified, revised or updated from time-to-time to
evidence the parties’ agreement to new expansion or modification projects; the
completion, termination or revision of previously agreed to expansion or
modification projects; or the modification of the terms of this Agreement in
connection with the addition, completion, termination or revision of such
expansion or modification projects. To evidence the Parties agreement to each
new expansion or modification project or the completion, termination or revision
of previously agreed to expansion or modification project or the modification of
the terms of this Agreement in connection with the addition, completion,
termination or revision of such expansion or modification projects, the Parties
shall execute an amended, modified, revised or updated Exhibit B and attach it
to this Agreement. Such amended, modified, revised or updated Exhibit B shall be
sequentially numbered (e.g. Exhibit B-1, Exhibit B-2, etc.), dated and appended
as an additional exhibit to this Agreement and shall replace the prior version
of Exhibit B in its entirety, except as specified therein.
     (e) Taxes. Tulsa Refining will pay all taxes, import duties, license fees
and other charges by any Governmental Authority levied on the Products delivered
by Tulsa Refining for transportation through the Tulsa Loading Racks. Subject to
Article 3 of the Asset Purchase Agreement, Tulsa Refining will pay all real
property taxes by any Governmental Authority levied on the real property on
which the Tulsa Loading Racks are located and HEP Tulsa will pay all real
property taxes, if any, or personal property taxes by any Governmental Authority
levied on the Tulsa Loading Racks.

7



--------------------------------------------------------------------------------



 



     (f) Books and Records. During the Term, HEP Tulsa shall have the right, no
more than twice in any twelve month period, to review and audit Tulsa Refining’s
books and records relating to the volume of Products received at or shipped from
the Tulsa Loading Racks for purposes of verifying Tulsa Refining’s compliance
with Section 2(a)(ii). Any review, audit or investigation undertaken by HEP
Tulsa shall be at HEP Tulsa’s own cost and expense.
     (g) Monthly Surcharge. If new laws or regulations are enacted that require
HEP Tulsa to make substantial and unanticipated capital expenditures with
respect to the Tulsa Loading Racks, HEP Tulsa may impose a monthly surcharge to
cover HEP Tulsa’s cost of complying with these laws or regulations. Tulsa
Refining and HEP Tulsa shall use their reasonable commercial efforts to comply
with these laws and regulations and shall negotiate in good faith to mitigate
the impact of these laws and regulations and to determine the level of the
monthly surcharge. If the Parties are unable to agree on the level of the
monthly surcharge, such surcharge will be determined by binding arbitration in
accordance with Section 13(f). Any applicable exhibit or schedule to this
Agreement will be updated, amended or revised, as applicable, in accordance with
this Agreement to reflect any monthly surcharge agreed to in accordance with
this Section 2(g).
     Section 3. Exceptions to Tulsa Refining’s Obligations
     (a) Shut Down or Reconfiguration of Tulsa Refinery. Tulsa Refining must
deliver to HEP Tulsa at least six months advance written notice of any planned
shut down or reconfiguration (excluding planned maintenance turnarounds) of the
Tulsa Refinery or any portion of the Tulsa Refinery that would reduce the Tulsa
Refinery’s output. Tulsa Refining will use its commercially reasonable efforts
to mitigate any reduction in revenues or throughput obligations under this
Agreement that would result from such a shut down or reconfiguration. If Tulsa
Refining shuts down or reconfigures the Tulsa Refinery or any portion of the
Tulsa Refinery (excluding planned maintenance turnarounds) and reasonably
believes in good faith that such shut down or reconfiguration will jeopardize
its ability to satisfy its Minimum Revenue Commitment under this Agreement, then
within 90 days of the delivery of the written notice of the planned shut down or
reconfiguration unless it is exercising its right to purchase the Tulsa Loading
Racks pursuant to Section 3(a) of the Purchase Option Agreement, Tulsa Refining
shall (i) propose a new Minimum Revenue Commitment, such that the ratio of the
new Minimum Revenue Commitment under this Agreement over the anticipated
production level following the shut down or reconfiguration will be
approximately equal to the ratio of the original Minimum Revenue Commitment
under this Agreement over the original production level and (ii) propose the
date on which the new Minimum Revenue Commitment shall take effect. Unless
objected to by HEP Tulsa within 60 days of receipt by HEP Tulsa of such
proposal, such new Minimum Revenue Commitment shall become effective as of the
date proposed by Tulsa Refining. To the extent that HEP Tulsa does not agree
with Tulsa Refining’s proposal, any changes in Tulsa Refining’s obligations
under this Agreement, or the date on which such changes will take effect, will
be determined by binding arbitration in accordance with Section 13(f).
Schedule I or any other applicable exhibit or schedule to this Agreement will be
updated, amended or revised, as applicable, in accordance with this Agreement to
reflect any change in Tulsa Refining’s Minimum Revenue Commitment agreed to in
accordance with this Section 3(a).

8



--------------------------------------------------------------------------------



 



     (b) Force Majeure. In the event that any party is rendered unable, wholly
or in part, by a Force Majeure event from performing its obligations under this
Agreement for a period of more than 30 days, then upon the delivery of notice
and full particulars of the Force Majeure event in writing within a reasonable
time after the occurrence of the Force Majeure event relied on, the obligations
of the parties, so far as they are affected by the Force Majeure event, shall be
suspended for the duration of any inability so caused. Any suspension of the
obligations of the parties as a result of this Section 3(b) shall extend the
Term. Tulsa Refining will be required to pay any amounts accrued and due under
this Agreement at the time of the Force Majeure event. The cause of the Force
Majeure event shall so far as possible be remedied with all reasonable dispatch,
except that no party shall be compelled to resolve any strikes, lockouts or
other industrial disputes other than as it shall determine to be in its best
interests. In the event a Force Majeure event prevents HEP Tulsa or Tulsa
Refining from performing its obligations under this Agreement for a period of
more than one year, this Agreement may be terminated by HEP Tulsa or Tulsa
Refining.
     Section 4. Agreement to Remain Shipper
     With respect to any Products that are produced at the Tulsa Refinery and
handled at any Tulsa Loading Rack, Tulsa Refining agrees that it will continue
its historical commercial practice of owning such Products handled at a Tulsa
Loading Rack and to continue acting in the capacity of the shipper of any such
Products for its own account at all times that such Products are being handled
at the Tulsa Loading Racks.
     Section 5. Indemnification
     (a) Indemnification of HEP Tulsa. Tulsa Refining shall indemnify, defend
and hold harmless HEP Tulsa from and against any losses, damages, liabilities,
Claims, demands, causes of action, judgments, settlements, fines, penalties,
costs, and expenses (including, without limitation, court costs and reasonable
attorney’s and expert’s fees) of any and every kind or character, known or
unknown, fixed or contingent, suffered or incurred by HEP Tulsa, including
environmental and Toxic Tort losses, to the extent arising out of:
          (i) events and conditions associated with the operation of the Tulsa
Loading Racks and occurring (x) before the date of this Agreement or (y) during
the Term while Tulsa Refining is operating the Tulsa Loading Racks (except, in
the case of (y), to the extent arising out of (aa) the gross negligence or
willful misconduct of HEP Tulsa, its agents, employees, contractors, Affiliates
or assignees at the Tulsa Refinery in connection with activities undertaken by
any such Persons at or with respect to the Tulsa Refinery, or (bb) the operation
of the Tulsa Loading Racks at the direction of HEP Tulsa by any Person other
than (A) Tulsa Refining or its Affiliates or (B) a Person operating the Tulsa
Loading Racks at the direction of Tulsa Refining or its Affiliates, and in the
case of (bb), arising out of the negligent acts or omissions or willful
misconduct of such Person),
          (ii) all legal actions pending against Tulsa Refining on August 1,
2009,
          (iii) all federal, state and local tax liabilities attributable to
(A) the operation or ownership of the Tulsa Loading Racks prior to the date of
this Agreement and (B) the operation

9



--------------------------------------------------------------------------------



 



of the Tulsa Loading Racks during the Term while Tulsa Refining is operating the
Tulsa Loading Racks,
          (iv) any violation or correction of violation of Environmental Laws
associated with the ownership or operation of the Tulsa Loading Racks occurring
(x) prior to the date of this Agreement or (y) during the Term while Tulsa
Refining is operating the Tulsa Loading Racks (except, in the case of (y), to
the extent associated with the operation of the Tulsa Loading Racks at the
direction of HEP Tulsa by any Person other than (1) Tulsa Refining or its
Affiliates or (2) a Person operating the Tulsa Loading Racks at the direction of
Tulsa Refining or its Affiliates), or
          (v) any environmental or Toxic Tort event or condition associated with
ownership or operation of the Tulsa Loading Racks (including, without
limitation, the presence of Hazardous Substances on, under, about or migrating
to or from the Tulsa Loading Racks or the disposal or release of Hazardous
Substances generated by operation of the Tulsa Loading Racks) occurring
(x) prior to the date of this Agreement or (y) during the Term while Tulsa
Refining is operating the Tulsa Loading Racks (except, in the case of (y), to
the extent associated with the operation of the Tulsa Loading Racks at the
direction of HEP Tulsa by any Person other than (1) Tulsa Refining or its
Affiliates or (2) a Person operating the Tulsa Loading Racks at the direction of
Tulsa Refining or its Affiliates), including, without limitation, (A) the cost
and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, repair, restoration, remediation, or other corrective
action required or necessary under Environmental Laws, (B) the cost or expense
of the preparation and implementation of any closure, remedial, corrective
action, or other plans required or necessary under Environmental Laws, and
(C) the cost and expense for any environmental or Toxic Tort pre-trial, trial,
or appellate legal or litigation support work.
     (b) Indemnification of Tulsa Refining. HEP Tulsa shall indemnify, defend
and hold harmless Tulsa Refining from and against any losses, damages,
liabilities, Claims, demands, causes of action, judgments, settlements, fines,
penalties, costs, and expenses (including, without limitation, court costs and
reasonable attorney’s and expert’s fees) of any and every kind or character,
known or unknown, fixed or contingent, suffered or incurred by Tulsa Refining,
including environmental and Toxic Tort losses, to the extent arising out of:
          (i) the gross negligence or willful misconduct of HEP Tulsa, its
agents, employees, contractors, Affiliates or assignees at the Tulsa Refinery in
connection with activities undertaken by any such Persons at or with respect to
the Tulsa Refinery,
          (ii) the operation of the Tulsa Loading Racks at the direction of HEP
Tulsa by any Person other than (x) Tulsa Refining or its Affiliates or (y) a
Person operating the Tulsa Loading Racks at the direction of Tulsa Refining or
its Affiliates, and arising out of the negligent acts or omissions or willful
misconduct of such Person,
          (iii) any violation or correction of violation of Environmental Laws
associated with (x) the operation of the Tulsa Loading Racks at the direction of
HEP Tulsa by any Person other than (1) Tulsa Refining or its Affiliates or (2) a
Person operating the Tulsa Loading Racks

10



--------------------------------------------------------------------------------



 



at the direction of Tulsa Refining or its Affiliates, or (y) the ownership of
the Tulsa Loading Racks after the Term by any Person other than Tulsa Refining
or its Affiliates, or
          (iv) any environmental or Toxic Tort event or condition associated
with (x) the operation of the Tulsa Loading Racks (including, without
limitation, the presence of Hazardous Substances on, under, about or migrating
to or from the Tulsa Loading Racks or the disposal or release of Hazardous
Substances generated by operation of the Tulsa Loading Racks) at the direction
of HEP Tulsa by any Person other than (1) Tulsa Refining or its Affiliates or
(2) a Person operating the Tulsa Loading Racks at the direction of Tulsa
Refining or its Affiliates, or (y) the ownership of the Tulsa Loading Racks
after the Term by any Person other than Tulsa Refining or its Affiliates
including, without limitation, (A) the cost and expense of any investigation,
assessment, evaluation, monitoring, containment, cleanup, repair, restoration,
remediation, or other corrective action required or necessary under
Environmental Laws, (B) the cost or expense of the preparation and
implementation of any closure, remedial, corrective action, or other plans
required or necessary under Environmental Laws, and (C) the cost and expense for
any environmental or Toxic Tort pre-trial, trial, or appellate legal or
litigation support work,
          (v) except to the extent arising prior to the date of this Agreement,
all federal, state and local tax liabilities attributable to the ownership of
the Tulsa Loading Racks.
     (c) Indemnification Procedures.
          (i) The Indemnified Party agrees that promptly after it becomes aware
of facts giving rise to a claim for indemnification under this Section 5, it
will provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.
          (ii) The Indemnifying Party shall have the right to control all
aspects of the defense of (and any counterclaims with respect to) any claims
brought against the Indemnified Party that are covered by the indemnification
under this Section 5, including, without limitation, the selection of counsel,
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
unless it includes a full release of the Indemnified Party from such matter or
issues, as the case may be.
          (iii) The Indemnified Party agrees to cooperate fully with the
Indemnifying Party, with respect to all aspects of the defense of any claims
covered by the indemnification under this Section 5, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records, and other information furnished by the Indemnified Party
pursuant to this Section 5(c). In no event shall the obligation of the

11



--------------------------------------------------------------------------------



 



Indemnified Party to cooperate with the Indemnifying Party as set forth in the
immediately preceding sentence be construed as imposing upon the Indemnified
Party an obligation to hire and pay for counsel in connection with the defense
of any claims covered by the indemnification set forth in this Section 5;
provided, however, that the Indemnified Party may, at its own option, cost and
expense, hire and pay for counsel in connection with any such defense. The
Indemnifying Party agrees to keep any such counsel hired by the Indemnified
Party informed as to the status of any such defense, but the Indemnifying Party
shall have the right to retain sole control over such defense.
          (iv) In determining the amount of any loss, cost, damage or expense
for which the Indemnified Party is entitled to indemnification under this
Agreement, the gross amount of the indemnification will be reduced by all
amounts recovered by the Indemnified Party under contractual indemnities (other
than insurance policies) from third Persons. An Indemnified Party shall be
obligated to pursue all contractual indemnities that such Indemnified Party has
with third Persons outside of this Agreement, provided, however, if the
Indemnified Party’s right to such indemnification is assignable, the Indemnified
Party may, in its sole discretion and in lieu of pursuing such claim, elect to
assign such indemnification claim to the Indemnifying Party to pursue and shall
reasonably cooperate with the Indemnifying Party (including, without limitation,
making its relevant books, records, officers, information and testimony
reasonably available to the Indemnifying Party) in the Indemnifying Party’s
pursuit of such claim. In the event the Indemnified Party recovers under a
contractual indemnity from a third Person outside of this Agreement, the amount
recovered, less the reasonable out-of-pocket fees and expenses incurred by the
Indemnified Party in recovering such amounts, shall reduce the amount such
Indemnified Party may recover under this Section 5 and if the Indemnified Party
receives any such amounts subsequent to an indemnification payment by the
Indemnifying Party in respect of such losses, then such Indemnified Party shall
promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount so received by the Indemnified Party.
          (v) The Indemnifying Party’s indemnification obligations, and the
Indemnified Party’s entitlement to indemnification, are subject to the
limitation on damages contained in Section 13(i).
     (d) Survival of Indemnification. The provisions of this Section 5 shall
survive the termination of this Agreement (including any termination following
the sale of the Tulsa Loading Racks pursuant to the Purchase Option Agreement).
     Section 6. Consent to Third-Party Operator
     If at any time Tulsa Refining does not operate, maintain and manage the
Tulsa Loading Racks, then the written consent of Tulsa Refining, which consent
may not be unreasonably withheld, shall be required before any Person, other
than the owner of the Tulsa Loading Racks or its Affiliates, operates, maintains
or manages the Tulsa Loading Racks. This Section 6 shall survive any termination
of this Agreement and shall automatically terminate at such time as the Tulsa
Refinery and the Tulsa Loading Racks are owned by the same Person or an
Affiliate of such Person.

12



--------------------------------------------------------------------------------



 



     Section 7. Effectiveness and Term
     This Agreement shall be effective as of August 1, 2009 and shall terminate
at 12:01 a.m. Dallas, Texas, time on August 1, 2024, unless extended pursuant to
Section 3(b) or by written mutual agreement of the Parties hereto or as set
forth in Section 8 or earlier terminated pursuant to the Purchase Option
Agreement (the “Term”). In the event Tulsa Refining desires to extend this
Agreement, it shall provide prior written notice to HEP Tulsa of its desire to
so extend this Agreement; such written notice shall be provided not more than
twenty-four (24) months and not less than the later of twelve (12) months prior
to the date of termination or ten (10) days after receipt of a written request
from HEP Tulsa (which request may be delivered no earlier than twelve
(12) months prior to the date of termination) to provide any such notice or lose
such right.
     Section 8. Right to Enter into a New Agreement
     (a) In the event that Tulsa Refining provides prior written notice to HEP
Tulsa of the desire of Tulsa Refining to extend this Agreement by written mutual
agreement of the Parties, the Parties shall negotiate in good faith to extend
this Agreement by written mutual agreement, but, if such negotiations fail to
produce a written mutual agreement for extension by a date six months prior to
the termination date, then HEP Tulsa shall have the right to negotiate to enter
into one or more throughput agreements with one or more third parties to begin
after the date of termination, provided that until the end of one year following
termination without renewal of this Agreement, Tulsa Refining will have the
right to enter into a new throughput agreement with HEP Tulsa on commercial
terms that substantially match the terms upon which HEP Tulsa proposes to enter
into an agreement with a third party for similar services with respect to all or
a material portion of the Tulsa Loading Racks. In such circumstances, HEP Tulsa
shall give Tulsa Refining forty-five (45) days prior written notice of any
proposed new throughput agreement with a third party, and such notice shall
inform Tulsa Refining of the fee schedules, tariffs, duration and any other
terms of the proposed third party agreement and Tulsa Refining shall have
forty-five (45) days following receipt of such notice to agree to the terms
specified in the notice or Tulsa Refining shall lose the rights specified by
this Section 8(a) with respect to the assets that are the subject of such
notice.
     (b) In the event that Tulsa Refining fails to provide prior written notice
to HEP Tulsa of its desire to extend this Agreement by written mutual agreement
of the Parties pursuant to Section 7, HEP Tulsa shall have the right, during the
period from the date of Tulsa Refining’s failure to provide written notice
pursuant to Section 7 to the date of termination of this Agreement, to negotiate
to enter into a new throughput agreement with a third party, provided however
that at any time during the twelve (12) months prior to the expiration of the
Term, Tulsa Refining will have the right to enter into a new throughput
agreement with HEP Tulsa on commercial terms that substantially match the terms
upon which HEP Tulsa proposes to enter into an agreement with a third party for
similar services with respect to all or a material portion of the Tulsa Loading
Racks. In such circumstances, HEP Tulsa shall give Tulsa Refining forty-five
(45) days prior written notice of any proposed new throughput agreement with a
third party, and such notice shall inform Tulsa Refining of the fee schedules,
tariffs, duration and any other terms of the proposed third party agreement and
Tulsa Refining shall have forty-five (45) days following receipt of such notice
to agree to the terms specified in the notice or Tulsa Refining

13



--------------------------------------------------------------------------------



 



shall lose the rights specified by this Section 8(b) with respect to the assets
that are the subject of such notice.
     Section 9. Repurchase Right and Buyout of Remaining Term
     Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge Tulsa Refining’s right to purchase the Tulsa Loading Racks and/or
buyout the remaining term of this Agreement, and HEP Tulsa’s right to put the
Tulsa Loading Racks to Tulsa Refining, upon the terms set forth in the Purchase
Option Agreement.
     Section 10. Notices
     (a) Any notice or other communication given under this Agreement shall be
in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (x) if received,
on the date of the delivery, with a receipt for delivery, (y) if refused, on the
date of the refused delivery, with a receipt for refusal, or (z) with respect to
email transmissions, on the date the recipient confirms receipt. Notices or
other communications shall be directed to the following addresses:
Notices to Tulsa Refining:
Holly Refining & Marketing — Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: David L. Lamp
Email address: president @hollycorp.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Holly Refining & Marketing — Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollycorp.com

14



--------------------------------------------------------------------------------



 



Notices to HEP Tulsa:
HEP Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HEP Tulsa LLC
100 Crescent Court
Suite 1600
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollycorp.com
     (b) Either Party may at any time change its address for service from time
to time by giving notice to the other Party in accordance with this Section 10.
     Section 11. Deficiency Payments
     (a) As soon as practicable following the end of each contract month under
this Agreement, HEP Tulsa shall deliver to Tulsa Refining a written notice (the
“Deficiency Notice”) detailing any failure of Tulsa Refining to meet its
obligations under Section 2(a)(i); provided that Tulsa Refining’s obligations
pursuant to its Minimum Revenue Commitment in Section 2(a)(i) shall be assessed
on a monthly basis for purposes of this Section 11. The Deficiency Notice shall
(i) specify in reasonable detail the nature of any deficiency and (ii) specify
the approximate dollar amount that HEP Tulsa believes would have been paid by
Tulsa Refining to HEP Tulsa if Tulsa Refining had complied with its respective
obligations pursuant to Section 2(a)(i) (the “Deficiency Payment”). Tulsa
Refining shall pay the Deficiency Payment to HEP Tulsa upon the later of:
(A) ten (10) days after its receipt of the Deficiency Notice and (B) thirty
(30) days following the end of the related contract month.
     (b) If Tulsa Refining disagrees with the Deficiency Notice, then, following
the payment of the Deficiency Payment to HEP Tulsa, a senior officer of Tulsa
Refining and a senior officer of HEP Tulsa shall meet or communicate by
telephone at a mutually acceptable time and place, and thereafter as often as
they reasonably deem necessary and shall negotiate in good faith to attempt to
resolve any differences that they may have with respect to matters specified in
the Deficiency Notice. During the 30-day period following the payment of the
Deficiency Payment, Tulsa Refining shall have access to the working papers of
HEP Tulsa relating to the Deficiency Notice. If such differences are not
resolved within thirty (30) days following the payment of the Deficiency
Payment, Tulsa Refining and HEP Tulsa shall, within forty-five (45) days
following the payment of the Deficiency Payment, submit any and all matters
which remain in dispute and which were properly included in the Deficiency
Notice to arbitration in accordance with Section 13(f).

15



--------------------------------------------------------------------------------



 



     (c) If it is finally determined pursuant to this Section 11 that Tulsa
Refining is not required to make any or all of the Deficiency Payment (the
“Refund”), HEP Tulsa shall promptly pay to Tulsa Refining the Refund, together
with interest thereon at the Prime Rate, in immediately available funds.
     (d) The parties acknowledge and agree that there shall be no carry-over of
deficiency volumes with respect to Tulsa Refining’s Minimum Revenue Commitment
under Section 2(a).
     Section 12. Right of First Refusal
     The Parties acknowledge the right of first refusal of Tulsa Refining with
respect to the Tulsa Loading Racks provided in the Purchase Option Agreement.
     Section 13. Miscellaneous
     (a) Intention as to Tulsa Refinery. Tulsa Refining represents to HEP Tulsa
that, as of August 1, 2009, it is not considering a shut down of the Tulsa
Refinery or any changes to the Tulsa Refinery that would have a material adverse
effect on the operation of the Tulsa Refinery.
     (b) Amendments and Waivers. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties. No waiver of
any provision of this Agreement shall be valid unless it is in writing and
signed by the party against whom the waiver is sought to be enforced. Any of the
exhibits or schedules to this Agreement may be amended, modified, revised or
updated by the Parties if each of the Parties execute an amended, modified,
revised or updated exhibit or schedule, as applicable, and attach it to this
Agreement. Such amended, modified, revised or updated exhibits or schedules
shall be sequentially numbered (e.g. Exhibit A-1, Exhibit A-2, etc.), dated and
appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety, except as
specified therein. No failure or delay in exercising any right hereunder, and no
course of conduct, shall operate as a waiver of any provision of this Agreement.
No single or partial exercise of a right hereunder shall preclude further or
complete exercise of that right or any other right hereunder.
     (c) Successors and Assigns.
          (i) This Agreement shall inure to the benefit of, and shall be binding
upon, Tulsa Refining, HEP Tulsa and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights or obligations hereunder
shall be assigned without the prior written consent of Tulsa Refining (in the
case of any assignment by HEP Tulsa) or HEP Tulsa (in the case of any assignment
by Tulsa Refining); provided, however, that (i) HEP Tulsa may make such an
assignment (including a partial pro rata assignment) to an Affiliate of HEP
Tulsa without Tulsa Refining’s consent, (ii) Tulsa Refining may make such an
assignment (including a pro rata partial assignment) to an Affiliate of Tulsa
Refining without the consent of HEP Tulsa, (iii) Tulsa Refining may make a
collateral assignment of its rights and obligations hereunder and/or grant a
security interest in its rights and obligations to all or a portion of the Tulsa
Loading Racks to any bona fide third party lender or debt holder, or trustee or
representative for any of them without the consent of HEP Tulsa, (iv) HEP Tulsa
may make a collateral assignment of its rights hereunder and/or grant a security
interest in its rights and obligations hereunder to a

16



--------------------------------------------------------------------------------



 



bona fide third party lender or debt holder, or trustee or representative for
any of them without Tulsa Refining’s consent, if such third party lender, debt
holder or trustee shall have executed and delivered to Tulsa Refining a
non-disturbance agreement in such form as is reasonably satisfactory to Tulsa
Refining and such third party lender, debt holder, or trustee, (v) HEP Tulsa may
assign all of its rights and obligations under this Agreement to any Person to
whom it transfers the Tulsa Loading Racks without Tulsa Refining’s consent, and
(vi) Tulsa Refining may assign all of its rights and obligations under this
Agreement to any third party(ies) that acquire the Tulsa Refinery without the
consent of HEP Tulsa. Any attempt to make an assignment otherwise than as
permitted by the foregoing shall be null and void. The Parties agree to require
their respective successors, if any, to expressly assume, in a form of agreement
reasonably acceptable to the other Party, their obligations under this
Agreement.
          (ii) HEP Tulsa agrees that it will require any Person to whom it
transfers the Tulsa Loading Racks to expressly assume all of HEP Tulsa’s
obligations under this Agreement and the Purchase Option Agreement, in a form of
agreement reasonably acceptable to Tulsa Refining.
     (d) Severability. If any provision of this Agreement shall be held invalid
or unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
     (e) Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
     (f) Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 13(f) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 13(f) will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by a Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Arbitrable Dispute to
binding arbitration. Claimant’s notice initiating binding arbitration must
identify the arbitrator Claimant has appointed. The Respondent shall respond to
Claimant within thirty (30) days after receipt of Claimant’s notice, identifying
the arbitrator Respondent has appointed. If the Respondent fails for any reason
to name an arbitrator within the 30-day period, Claimant shall petition the
American Arbitration Association for appointment of an arbitrator for
Respondent’s account. The two arbitrators so chosen shall select a third
arbitrator within thirty (30) days after the second arbitrator has been
appointed. The Claimant will pay the compensation and expenses of the arbitrator
named by it, and the Respondent will pay the compensation and expenses of the
arbitrator named by or for it. The costs of petitioning for the appointment of
an arbitrator, if any, shall be paid by Respondent. The Claimant and Respondent
will each pay one-half of the compensation and expenses of the third arbitrator.
All arbitrators must (i) be neutral parties who have never been officers,
directors or employees of

17



--------------------------------------------------------------------------------



 



any of Tulsa Refining, HEP Tulsa or any of their Affiliates and (ii) have not
less than seven (7) years experience in the energy industry. The hearing will be
conducted in Dallas, Texas and commence within thirty (30) days after the
selection of the third arbitrator. Tulsa Refining, HEP Tulsa and the arbitrators
shall proceed diligently and in good faith in order that the award may be made
as promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between the Tulsa Refining, HEP Tulsa or their Affiliates to
the extent that the issues raised in such disputes are related. Without the
written consent of the Parties, no unrelated disputes or third party disputes
may be joined to an arbitration pursuant to this Agreement.
     (g) Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
     (h) Headings. Headings of the Sections of this Agreement are for
convenience of the Parties only and shall be given no substantive or
interpretative effect whatsoever. All references in this Agreement to Sections
are to Sections of this Agreement unless otherwise stated.
     (i) Limitation of Damages. NOTWITHSTANDING ANYTHING CONTAINED TO THE
CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY
THIRD PARTIES WHICH SHALL NOT BE LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE
THAT THE RECOVERY BY ANY PARTY, INCLUDING PURSUANT TO SECTION 5, OF ANY
LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT (i) AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT OR (ii) BY REASON OF OR ARISING OUT OF ANY OF THE EVENTS,
CONDITIONS OR OTHER MATTERS LISTED IN SECTION 5(a) OR SECTION 5(b) WHICH THE
PARTIES HAVE AGREED TO INDEMNIFY THE OTHER PARTY AGAINST, SHALL BE LIMITED TO
ACTUAL DAMAGES AND SHALL NOT INCLUDE OR APPLY TO, NOR SHALL ANY PARTY BE
ENTITLED TO RECOVER, ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR
OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION IN VALUE) SUFFERED OR
INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT SUCH RESTRICTION AND LIMITATION
SHALL NOT APPLY TO A PARTY’S OBLIGATION TO INDEMNIFY THE OTHER PARTY UNDER
SECTION 5(a) OR SECTION 5(b) HEREOF, AS APPLICABLE, (Y) AS A RESULT OF A THIRD
PARTY CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
AGAINST SUCH INDEMNIFIED PARTY, OR (Z) FOR INDIRECT, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST
PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR

18



--------------------------------------------------------------------------------



 



DIMINUTION IN VALUE) THAT ARE A RESULT OF SUCH INDEMNIFYING PARTY’S OR ITS
AFFILIATES’ GROSS NEGLIGENCE OR WILLFULL MISCONDUCT.
     (j) Notice to Third Parties. Tulsa Refining authorizes HEP Tulsa to file in
the applicable recording office in the State of Delaware a UCC-1 Financing
Statement (i) listing Tulsa Refining as “Debtor”, (ii) listing HEP Tulsa as
“Secured Party” and (iii) checking the “Lessee/Lessor” as an alternative
designation. The Parties agree that such UCC-1 Financing Statement is solely to
provide notice to third parties of HEP Tulsa’s ownership of the Tulsa Loading
Racks, that such financing statement shall not evidence a security interest in
any of Tulsa Refining’s personal property, and that no such security interest is
granted or deemed to be granted hereunder.
     Section 14. Guarantee
     (a) Payment and Performance Guaranty. The Partnership unconditionally,
absolutely, continually and irrevocably guarantees, as principal and not as
surety, to Tulsa Refining the punctual and complete payment in full when due of
all amounts due from HEP Tulsa under the Agreement (collectively, the “Payment
Obligations”). The Partnership agrees that Tulsa Refining shall be entitled to
enforce directly against the Partnership any of the Payment Obligations.
     (b) Guaranty Absolute. The Partnership hereby guarantees that the Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of the Partnership under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectibility. The
liability of the Partnership under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:
          (i) any assignment or other transfer of the Agreement or any of the
rights thereunder of Tulsa Refining;
          (ii) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the
Agreement;
          (iii) any acceptance by Tulsa Refining of partial payment or
performance from HEP Tulsa;
          (iv) any bankruptcy, insolvency, reorganization, arrangement,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to HEP Tulsa or any action taken with respect to the Agreement by any
trustee or receiver, or by any court, in any such proceeding;
          (v) any absence of any notice to, or knowledge of, the Partnership, of
the existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or
          (vi) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.

19



--------------------------------------------------------------------------------



 



     The obligations of the Partnership hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Payment Obligations or otherwise.
     (c) Waiver. The Partnership hereby waives promptness, diligence, all
setoffs, presentments, protests and notice of acceptance and any other notice
relating to any of the Payment Obligations and any requirement for Tulsa
Refining to protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against HEP
Tulsa, any other entity or any collateral.
     (d) Subrogation Waiver. The Partnership agrees that it shall not have any
rights (direct or indirect) of subrogation, contribution, reimbursement,
indemnification or other rights of payment or recovery from HEP Tulsa for any
payments made by the Partnership under this Section 14 until all Payment
Obligations have been indefeasibly paid, and the Partnership hereby irrevocably
waives and releases, absolutely and unconditionally, any such rights of
subrogation, contribution, reimbursement, indemnification and other rights of
payment or recovery it may now have or hereafter acquire against HEP Tulsa until
all Payment Obligations have been indefeasibly paid.
     (e) Reinstatement. The obligations of the Partnership under this Section 14
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the Payment Obligations is rescinded or must
otherwise be returned to HEP Tulsa or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of HEP Tulsa or such other entity, or for any other reason, all as though such
payment had not been made.
     (f) Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the Payment Obligations, (ii) be binding upon the
Partnership, its successors and assigns and (iii) inure to the benefit of and be
enforceable by Tulsa Refining and its successors, transferees and assigns.
     (g) No Duty to Pursue Others. It shall not be necessary for Tulsa Refining
(and the Partnership hereby waives any rights which the Partnership may have to
require Tulsa Refining), in order to enforce such payment by the Partnership,
first to (i) institute suit or exhaust its remedies against HEP Tulsa or others
liable on the Payment Obligations or any other person, (ii) enforce Tulsa
Refining’s rights against any other guarantors of the Payment Obligations,
(iii) join HEP Tulsa or any others liable on the Payment Obligations in any
action seeking to enforce this Section 14, (iv) exhaust any remedies available
to Tulsa Refining against any security which shall ever have been given to
secure the Payment Obligations, or (v) resort to any other means of obtaining
payment of the Payment Obligations.
[Remainder of Page Intentionally Left Blank]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as
of the date first written above.

            HOLLY REFINING & MARKETING — TULSA LLC
      By:   /s/ David L. Lamp         David L. Lamp        President        HEP
TULSA LLC
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President     

          ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 14:

HOLLY ENERGY PARTNERS, L.P.

    By:   HEP Logistics Holdings, L.P.,
its General Partner
      By:   Holly Logistic Services, L.L.C.,
its General Partner
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President       

Signature Page 1 of 1 to the Tulsa Equipment and Throughput Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TARIFFS

                              Incentive Tariff     Base Tariff   (For volumes in
excess of Contract Year   (For the first 12,500 bpd)   12,500 bpd)
August 1, 2009
  $0.60 per barrel   $0.30 per barrel

Schedule I

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TULSA LOADING RACKS
As of August 1, 2009
The following descriptions are of the above ground loading equipment located at
the Tulsa Refinery that are subject to this Agreement. The drawings attached to
this Exhibit show the detail of the rail track footage acquired by HEP Tulsa.
All other above ground piping and improvements located on these drawings was
purchased by HEP Tulsa.
#1. Lube Oil Rail Rack — A covered finished lube oil rail car loading rack
consisting of 10 rail spots, 12 loading arms, two loading lines, a gear oil
line, steam, air and water lines. There are rail tracks located on both the
north and south sides of this loading rack. The rack is used to load multiple
finished lube oil products. The rack is located in Section 11, Township 19
North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing Number 1 for
more detail.
#2. Wax Rail Car Rack — An uncovered wax loading rack consisting of four rail
spots. The rack is served by two tracks. The rack is located in Section 10,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing
Number 2 for more detail.
#3. Black Oil Rail Rack — An uncovered black oil rail car loading rack
consisting of four rail loading arms and a total of seven car loading
capabilities. There are two tracks at this rack which serve both the north and
south sides of this rack. This rack is located in Section 10, Township 19 North,
Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing Number 3 for more
detail.
#4. Lube Oil Truck Rack — A covered four bay lube oil loading rack. There are
eight loading spots and the capability to load two trucks at one time. There are
scales on each bay, however, the scale on bay two and four are not functional at
this time. This rack is located in Section 11, Township 19 North, Range 12 East,
I.B.M., Tulsa County, Oklahoma. See Drawing Number 4 for more detail.
#5. Extract Truck Rack — A covered single bay truck rack for loading finished
extract products. There is a scale at this loading rack. This rack is located in
Section 10, Township 19 North, Range 12 East, I.B.M. Tulsa County, Oklahoma. See
Drawing Number 5 for more detail.
#6. [Intentionally omitted]
#7. Wax Truck Rack — A covered single bay truck rack for loading finish waxes.
There is a scale at this loading rack. This rack is located in Section 10,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing
Number 7 for more detail.
#8. Extract Rail Rack — An uncovered four spot finished extract loading rack.
This rack is located in Section 10, Township 19 North, Range 12 East, I.B.M.,
Tulsa County, Oklahoma. See Drawing Number 8 for more detail.

A-1



--------------------------------------------------------------------------------



 



#9. Bright Stock Rail Rack — An uncovered bright stock rail car loading rack
consisting of eight rail spots and dual tracks with four loading arms.
#10. Diesel Rail Car Loading Rack — An uncovered diesel rail car loading rack
with the capability of loading seven cars through the four rail loading arms.
This rack has dual tracks.
#11. L-70 Rail Rack — An uncovered rail car loading rack consisting of three
rail spots. This rack has dual tracks.
Racks 9, 10, and 11 are contiguous racks served by dual tracks located in
Section 10, Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma.
See Drawings Numbered 9, 10 and 11 for more detail.
#12. [Intentionally omitted]
#13. Soft Wax MEK Truck Rack — An uncovered truck loading rack with a single
spot. There is no scale at this location. This rack is located in Section 11,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing
Number 13 for more detail.
The Parties agree that the Tulsa Loading Racks do not include the following
loading racks located at the Tulsa Refinery (which loading racks are owned by
Tulsa Refining or its Affiliates):

  •   The Gasoline/Diesel Fuel/Jet Fuel truck loading rack     •   The Asphalt
Resid rail car loading rack and the Asphalt Resid truck loading dock

A-2



--------------------------------------------------------------------------------



 



Drawing Number 1
     Graphic [d68663d6866331.gif]

A-3



--------------------------------------------------------------------------------



 



Drawing Number 2
     Graphic [d68663d6866332.gif]

A-4



--------------------------------------------------------------------------------



 



Drawing Number 3
     Graphic [d68663d6866333.gif]

A-5



--------------------------------------------------------------------------------



 



Drawing Number 4
Graphic [d68663d6866334.gif]

A-6



--------------------------------------------------------------------------------



 



Drawing Number 5
     Graphic [d68663d6866335.gif]

A-7



--------------------------------------------------------------------------------



 



Drawing Number 7
Graphic [d68663d6866336.gif]

A-8



--------------------------------------------------------------------------------



 



Drawing Number 8
Graphic [d68663d6866337.gif]

A-9



--------------------------------------------------------------------------------



 



Drawing Number 9, 10 and 11
Graphic [d68663d6866338.gif]

A-10



--------------------------------------------------------------------------------



 



Drawing Number 9, 10 and 11 (continued)
Graphic [d68663d6866339.gif]

A-11



--------------------------------------------------------------------------------



 



Drawing Number 13
Graphic [d68663d6866340.gif]

A-12



--------------------------------------------------------------------------------



 



EXHIBIT B
EQUIPMENT EXPANSIONS AND MODIFICATIONS

As of August 1, 2009
None.

B-1